DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 20 has been added. Claims 1-20 are pending in the application and have been examined. 

Response to Arguments
Applicant's arguments filed 11/24/2020 regarding claims 1-19 have been fully considered but they are not persuasive. Applicant argues that claim 1 recites "...wherein the lattice support structure intertwines with the first conduit and intertwines with the second conduit and wherein the lattice support structure contacts an inner side of the first conduit and contacts an inner side of the second conduit..." Although Ginessin appears to disclose two intertwined fuel tubes and Donovan appears to teach a lattice structure for supporting a fuel tube the lattice structure of Donovan only contacts an outward facing portion of the fuel lines, and does not intertwine with the fuel tubes or contact an inner facing side of the fuel line.
However, Ginessin et al. as modified by Donovan teach all of the claimed features except for the lattice support structure intertwines with the first conduit and intertwines with the second conduit and wherein the lattice support structure contacts an inner side of the first conduit and contacts an inner side of the second conduit.  It is 
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
Since applicant has not disclosed that the lattice support structure intertwines with the first conduit and intertwines with the second conduit and wherein the lattice support structure contacts an inner side of the first conduit and contacts an inner side of the second conduit does anything more than produce predictable results (i.e. providing support for the conduits), the mere rearrangement of attachment points or contact points is not considered to have patentable significance.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ginessin et al. as modified by Donovan so the lattice support structure intertwines with the first conduit and intertwines with the second conduit and wherein the lattice support structure contacts an inner side of the first conduit and contacts an inner side of the second conduit to predictably provide a fuel supply connection to deliver fuel from a high pressure side of a fuel supply system to a low pressure side of a fuel supply system.
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ginessin et al. (US 2017/0261209 A9) hereinafter Ginessin and Donovan (US 2011/0247590 A1) hereinafter Donovan.
Claim 1:
Ginessin discloses a fuel injector for a gas turbine engine comprising: an inlet having a fuel inlet fitting for receiving fuel; a feed arm mounted to the inlet [Ginessin: Fig. 1, Item 10; Para. 0011].
Ginessin doesn’t explicitly disclose wherein the feed arm includes a lattice support structure, the lattice support structure including a plurality of three-dimensional elements.
However, Donovan does disclose wherein the feed arm includes a lattice support structure, the lattice support structure including a plurality of three-dimensional elements [Donovan: Fig. 2, Item 112].

Ginessin et al. as modified by Donovan teach all of the claimed features except for the lattice support structure intertwines with the first conduit and intertwines with the second conduit and wherein the lattice support structure contacts an inner side of the first conduit and contacts an inner side of the second conduit.  It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).  
 Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
 Since applicant has not disclosed that the lattice support structure intertwines with the first conduit and intertwines with the second conduit and wherein the lattice support structure contacts an inner side of the first conduit and contacts an inner side of the second conduit does anything more than produce predictable results (i.e. providing support for the conduits), the mere rearrangement of attachment points or contact points is not considered to have patentable significance.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 
Ginessin also discloses a nozzle body operatively connected to the feed arm for injecting fuel from the conduits into a combustor of a gas turbine engine. [Ginessin: Fig. 1, Item 18; Para. 0012]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ginessin with the disclosure of Donovan to provide the injector with structural and thermal properties comparable to traditional injectors, but with comparatively less material and weight [Donovan: Para. 0032].
Claim 2:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin doesn’t explicitly disclose wherein the lattice support structure is continuous.
However, Donovan does disclose wherein the lattice support structure is continuous. [Donovan: Fig. 2, Item 112]
Claim 3:

Ginessin doesn’t explicitly disclose wherein the lattice support includes hollow sections.
However, Donovan does disclose wherein the lattice support includes hollow sections. [Donovan: Fig. 2, Item 112; Para. 0032-0034]
Claim 4:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin doesn’t explicitly disclose wherein three-dimensional elements of the lattice support structure wrap around both of the conduits at multiple locations.
However, Donovan does disclose wherein three-dimensional elements of the lattice support structure wrap around both of the conduits at multiple locations.
It should be noted that when combined, the lattice of Donovan would wrap around the multiple conduits of Ginessin.
Claim 5:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin doesn’t explicitly disclose wherein the conduits are joined to the three- dimensional elements of the continuous lattice at multiple locations.
However, Donovan does disclose wherein the conduits are joined to the three- dimensional elements of the continuous lattice at multiple locations. [Donovan: Fig. 2, Items 108, 112; Para. 0032-0034]
Claim 6:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin also discloses wherein the conduits form a double helix structure. [Ginessin: Fig. 1, Items 20, 22]
Claim 8:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
The limitations recite “wherein the three-dimensional elements of the continuous lattice have a diameter smaller than the diameter of the first conduit,” that is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that three-dimensional elements of the continuous lattice have a diameter smaller than the diameter of the first conduit is critical or even has any particular advantage or purpose over the other fuel injector types.   
 	One of ordinary skill in the art would have expected the combination of references to perform equally well.  Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Claim 9:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.

Claim 10:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 9.
Ginessin doesn’t explicitly disclose wherein the conduits are joined to the enclosure at multiple locations, and the three-dimensional elements of the continuous lattice are joined to the enclosure at multiple locations.
However, Donovan does disclose wherein the conduits are joined to the enclosure at multiple locations, and the three-dimensional elements of the continuous lattice are joined to the enclosure at multiple locations. [Donovan: Fig. 2, Items 108, 112; Para. 0032-0034]
Claim 12:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin doesn’t explicitly disclose wherein the lattice support structure provides a conduit configured for passing gaseous fuel from the inlet to the nozzle body.
However, Donovan does disclose wherein the lattice support structure provides a conduit configured for passing gaseous fuel from the inlet to the nozzle body. [Donovan: Fig. 2, Items 108, 112; Para. 0032-0034]
Claim 13:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.

However, Donovan does disclose wherein the conduits are surrounded at least in part by an exterior heat shield, which thermally insolates the conduits from external conditions. [Donovan: Para. 0011]
Claim 15:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
The limitations recite “wherein the conduits have wall thicknesses between 0.008 and 0.015 inches,” that is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that the conduits have wall thicknesses between 0.008 and 0.015 inches is critical or even has any particular advantage or purpose over the other fuel injector types.   
 	One of ordinary skill in the art would have expected the combination of references to perform equally well.  Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Claim 16:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.

Claim 17:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin doesn’t explicitly disclose wherein the lattice support structure includes a material suitable for processing by at least one process selected from the group consisting of direct metal laser sintering, selective laser sintering, and electron beam melting.
However, Donovan does disclose wherein the lattice support structure includes a material suitable for processing by at least one process selected from the group consisting of direct metal laser sintering, selective laser sintering, and electron beam melting. [Donovan: Para. 0010]
Claim 18:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin also discloses wherein the feed arm includes an integral mounting flange. [Ginessin: Fig. 1, Item 12]
Claim 19:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin doesn’t explicitly disclose wherein the feed arm is formed by an additive fabrication process.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ginessin and Donovan as applied to claims 1 and 10 above, and further in view of Richey et al. (US 4,735,044) hereinafter Richey.
Claim 7:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin doesn’t explicitly disclose wherein the first conduit has a larger diameter than the diameter of the second conduit.
However, Richey does disclose wherein the first conduit has a larger diameter than the diameter of the second conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ginessin and Donovan with the disclosure of Richey to enable providing different fuel pressures and flow rates thus improving the efficiency of the turbine engine
Claim 11:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 10.
Ginessin discloses wherein the two conduits form a double helix structure [Ginessin: Fig. 1, Items 20, 22].

However, Richey does disclose the first conduit has a larger diameter than the second conduit. [Richey: Fig. 4, Items 52, 54]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ginessin and Donovan with the disclosure of Richey to enable providing different fuel pressures and flow rates thus improving the efficiency of the turbine engine

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ginessin and Donovan as applied to claim 13 above, and further in view of Williams (US 8,443,608 B2) hereinafter Williams.
Claim 14:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 13.
Ginessin doesn’t explicitly disclose wherein the conduits are surrounded at least in part by an enclosure, the enclosure being separated from the heat shield by a gap, and the three-dimensional elements of the continuous lattice are joined to the enclosure at multiple locations.
However, Williams does disclose wherein the conduits are surrounded at least in part by an enclosure, the enclosure being separated from the heat shield by a gap [Williams: Col. 1, Lines 30-41].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ginessin and Donovan with the disclosure of Williams to protect the fuel flowing through the passages from the extreme heat generated in the combustion chamber.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ginessin and Donovan as applied to claim 1 above, and further in view of Caples (US 2009/0277176 A1) hereinafter Caples.
Claim 20:
Ginessin and Donovan, as shown in the rejection above, disclose all the limitations of claim 1.
Ginessin doesn’t explicitly disclose further comprising a gap between the lattice structure and an outermost layer of the feed arm in order to further isolate the fuel conduits 1 from thermal stresses.
However, Caples does disclose further comprising a gap between the lattice structure and an outermost layer of the feed arm in order to further isolate the fuel conduits 1 from thermal stresses. [Fig. 2, Item 114; Para. 0029]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ginessin and Donovan with the disclosure of Caples to provide increased thermal insulation from the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747